DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5-25-22 has been entered. 
Claims 1-14 remain pending. 
Applicant's arguments filed 5-25-22 have been fully considered but they are not persuasive. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
The restriction was withdrawn in parent application 13389359 on 4-11-14 and in this case in the office action sent 12-11-20. 
Claims 1-14 remain under consideration. 
Specification
The title has been written more clearly as ---IMPROVED METHOD OF MAKING INDUCED PLURIPOTENT STEM CELLS USING P53 INHIBITORS---. 
Claim Objections
The term “IPS” at the end of claim 1 should ---iPS---. 
Claim 1 can set forth the preamble more clearly, i.e. --- An improved method of producing induced pluripotent stem (iPS) cells, the method comprising: 
contacting… ---. 
The improvement in claim 1 requires clarification, i.e. ---thereby improving the production of iPS cells as compared to _?__---; however, the basis of the improvement is unclear. 
Claim 5 can set forth the preamble more clearly, i.e. --- A method of producing induced pluripotent stem (iPS) cells, the method comprising: 
contacting… ---. 
The final phrases in claim 5 are redundant, i.e. the phrase “such that the mouse or human somatic cell is reprogrammed into an iPS cell, thereby producing iPS cells” can be written more clearly as ---such that the mouse or human somatic cell is reprogrammed into an iPS cell---.
MDM2 in claim 5 should be spelled out before being abbreviated. 
The term “p54” in claim 12 should be ---p53---. 
Claim 12 requires producing nuclear reprogramming substances (proteins) “wherein the nuclear reprogramming substances [ ] are present in episomal vectors”, but it never requires providing one or more nucleic acid sequence encoding the nuclear reprogramming substances. 
Claim 12 can set forth the preamble and the reprogramming factors more clearly, i.e. --- An improved method of producing induced pluripotent stem (iPS) cells, the method comprising: 
contacting an isolated mouse or human somatic cell with: 
a) episomal vectors comprising nucleic acid sequences encoding: 
i) … … ---. 
The improvement in claim 12 requires clarification, i.e. ---thereby improving the production of iPS cells as compared to _?__---; however, the basis of the improvement is unclear. 

Claims 1 and 5 use different wording, but the content remains identical; therefore, the scope of claims 1 and 5 are identical. 
Claim 12 is limited to using a nucleic acid sequence encoding a dominant negative mutant of p53 which is narrower than claims 1-11.  

Priority
The priority information is discussed in the office action sent 12-11-20.
The claims in this application and originally filed in parent application 13/942208 have support in grandparent application 12/672042.   

Claim rejections - 35 USC § 112
Withdrawn rejections
The rejection regarding reprogramming any species of somatic cell into an induced pluripotent stem (iPS) cell as broadly encompassed by claims 1, 5, 12 other than mammalian somatic cells has been withdrawn because the claims have been limited to using a mouse or human cell. 
The rejection regarding using any nuclear reprogramming substances along with the p53 inhibitor in contact with the isolated somatic cell to make the iPS cell has been withdrawn because claim 1, 5, 12 have been limited to combinations of reprogramming factors that all require Oct4 and Sox2 which was enabled at the time of filing as supported by Thomson (8440461, Fig. 7C & claim 7; WO 2008/118820, Fig. 7C). 
New rejection
Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
1. An in vitro method of improving the efficiency of establishment of an induced pluripotent stem (iPS) cell, comprising contacting an isolated mouse or human somatic cell with (a) reprogramming substances selected from the group consisting of (ii) Oct3/4, Klf4, Sox2 and a Myc family member selected from the group consisting of c-Myc, L-Myc, and N-Myc, (iii) Oct3/4, Sox2 and Lin28, (a=) (iv) Oct3/4, Sox2, Lin28 and Nanog, (vi) nucleic acids encoding the nuclear reprogramming substances of (i), (ii), (iii), (iv), or (v), and (b) an inhibitor of p53 selected from the group consisting of (i) a dominant negative mutant of p53 or a nucleic acid encoding the same, and (ii) murine double minute 2 (MDM2) or a nucleic acid that encodes the same, Page 2 of 13Application No. 16/195,054Reply to Office Action such that the mouse or human somatic cell is reprogrammed into an IPS cell, thereby improving the efficiency of establishment of the iPS cell. 
12. An in vitro method of improving the efficiency of establishment of an iPS cell, comprising contacting an isolated mouse or human somatic cell with (ii) Oct3/4, Klf4, Sox2, and a Myc family member selected from the group consisting of c-Myc, L-Myc, and N-Myc, Page 4 of 13Application No. 16/195,054Reply to Office Action (iii) Oct3/4, Sox2, and Lin28, (v=) (iv) Oct3/4, Sox2, Lin28, and Nanog, (b) a nucleic acid sequence that encodes a dominant negative mutant of p54, wherein the nuclear reprogramming substances and the nucleic acid sequence that encodes a dominant negative mutant of p53 , such that the somatic cell is reprogrammed into an iPS cell, thereby improving the efficiency of establishment of the iPS cell.
The concept of improving production of iPS cells in claim 1 and 12 lacks written description. Claims 1 and 12 require improving the establishment of iPS cells in the preamble and last lines of the claims. This encompasses obtaining the improvement as compared to using p53 inhibitors other than a dominant negative mutant of p53 or MDM2, as compared to using Oct4 and Sox2 without Klf4, Myc, Lin28, Nanog or any other reprogramming factor, as compared to using viral vectors for administering the reprogramming factors, as compared to non-mouse, non-human somatic cells, or as compared to any other combination of elements. 
SV40 large T antigen was well-known as a p53-inhibitor (Mali, Stem Cells, May 2008, Vol. 26, No. 8, pg 1998-2005; pg 2003, col. 2, lines 2-5, “T simultaneously disables the retinoblastoma and p53 tumor suppressor pathways…”; Dobbelstein, J. General Virol., 1998, Vol. 79, pg 3079-3083; title “The large T antigen of simian virus 40 binds and inactivates p53 but not p75”).  
Contacting isolated human somatic cells with SV40 large T antigen in combination with Oct4, Sox2, and Klf4 or Oct4, Sox2, Klf4, and cMyc to make iPS cells was also well-known as described by Mali (see “OSKMT” or “OSNLT”, e.g. pg 1998, col. 2, last 4 lines; paragraph bridging pg 2000-2001; “3F” = OSK; “4F” = OSKM; see also “OSNT” in Fig. 1C). 
The specification contemplates improving iPS cell production using a p53 inhibitor (pg 27-28), and the examples are limited to improving iPS production using MDM2 (pg 43, line 6). 
Applicants do not correlate improving iPS production using reprogramming factors in the presence of a p53 inhibitor as compared to reprogramming factors in the absence of a p53 inhibitor 
improving iPS production using a dominant negative mutant of p53 or MDM2 as compared to using p53 inhibitors other than a dominant negative mutant of p53 or MDM2, 
improving iPS production using the combination of elements claimed as compared to using Oct4 and Sox2 alone, 
improving iPS production using the combination of elements claimed as compared to using viral vectors for administering the reprogramming factors, 
improving iPS production using the combination of elements claimed as compared to non-mouse, non-human somatic cells, or 
improving iPS production using the combination of elements claimed as compared to any other combination of elements.
The broad concept of “improving” iPS production using a p53 inhibitor on pg 27-28 is also a misnomer because the concept was proven by Mali. The specification does not teach a dominant negative mutant of p53 or MDM2 improves iPS cell production as compared to the SV40 T antigen described by Mali. 
There is no description of using the reprogramming factors listed to improve iPS cell production as compared to using Oct4 and Sox2 alone or in combination with a p53 inhibitor as encompassed by claim 1, 12. There is no description for using a dominant negative mutant of p53 or MDM2 to improve iPS cell production as compared to using viral vectors vs. episomal vectors, using non-mouse-non-human cells. 
At minimum, the “improvement” must be compared to using the reprogramming factors in the absence of any p53 inhibitor; however, there is no description for using a dominant negative mutant of p53 or MDM2 to improve iPS cell production as compared to using PFT-α, PFT-μ, inhibitory RNA that targets p21, SV40 T antigen, or any other other p53 inhibitors as encompassed by claims 1, 12. 
The claims also encompass obtaining improvements using fetal vs. adult fibroblasts as discussed by Mali (Fig. 1C); however, the claims make no such comparison and the specification does not discuss using fetal vs. adult fibroblasts to improve iPS production. 
Accordingly, the breadth of the “improvement” in claims 1 and 12 lacks written description. 

Claim Rejections - 35 USC § 103
Claims 1, 2, 4-6, 8, 11, 12, 14 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mali (Stem Cells, May 2008, Vol. 26, No. 8, pg 1998-2005) in view of Dobbelstein (J. General Virol., 1998, Vol. 79, pg 3079-3083), Bowman (Genes & Development, 1996, Vol. 10, pg 826-835), Willis (Oncogene, 2004, Vol. 23, pg 2330-2338), O’Neill (US 7,695,426), O’Neill (US Patent Application Publication 2007/0006332), and O’Neill (US Patent Application Publication 2007/0254309). 
Declaration filed 6-11-21
The Declaration swears behind making mouse iPS cells using nucleic acids encoding Oct4, Sox2, Klf4 (“3F”) and optionally cMyc (“4F”) along with a nucleic acid encoding dominant negative mutant p53P275S. 
The Declaration and evidence filed 6-11-21 is inadequate to swear behind making human iPS cells, using OSN in combination with a p53 inhibitor as expressly taught by Mali (Fig. 1C), or the dominant negative mutant p53 p53DD described by Bowman all of which are still encompassed by claims 1, 5, and 12. 
Claims 9 and 10 are limited to using OSK or OSKM or nucleic acids encoding thereof to make iPS cells; however, claims 9 and 10 are not limited to using p53P275S or making mouse iPS cells as disclosed in the Declaration. Therefore, claims 9 and 10 remain rejected as they relate to using OSK or OSKM and p53DD to make human iPS cells as described by the combined references. 
Claims 4, 8, 14 remain rejected because the Declaration does not antedate using p53DD described by the combined references. 
Effective filing date regarding MDM2
The effective filing date regarding MDM2 as required in claims 1, 5, 12 is 3-10-09, the filing date of provisional application 61/209686. Provisonal applications 61/076487, 61/095573, and 61/194700 did not teach using MDM2. 
Pending rejection
SV40 large T antigen was well-known to suppress p53 pathway as described by Mali on pg 2003, col. 2, lines 2-5 (“T simultaneously disables the retinoblastoma and p53 tumor suppressor pathways…”) and Dobbelstein (title “The large T antigen of simian virus 40 binds and inactivates p53 but not p75”); therefore, SV40 suppresses p53 as claimed.  
Mali improved the production of human induced pluripotent stem (iPS) cells by contacting isolated human somatic cells with reprogramming factors Oct4, Sox2, Klf4, and cMyc or Oct4, Sox2, Nanog, and Lin28 in combination with SV40 large T antigen (“OSKMT” or “OSNLT”) (pg 1998, col. 2, last 4 lines; paragraph bridging pg 2000-2001). 
Mali also improved the production of human iPS cells using Oct4, Sox2, & Nanog in combination with SV40 large T antigen (“OSNT” in Fig. 1C). 
Mali did not teach specifically inhibiting p53 using (i) a dominant negative mutant of p53 or a nucleic acid that encodes the same as required in claims 1, 5, 12.  
However, specifically inhibiting p53 using dominant negative mutants was known in the art as evidenced by Willis who taught using the p53DD dominant negative p53 mutant described by Bowman to inhibit p53 function, and Bowman who taught p53DD specific inactivated p53 while keeping Rb-family proteins active (pg 828, Fig. 2B, “Endogenous Tumor suppressors”). Bowman taught p53DD was better than SV40 T antigen because SV40 T antigen caused both Rb-family and p53 inactivation (pg 828, Fig. 2A, “Endogenous Tumor suppressors”). Overexpression of p53DD did not result in abnormalities (pg 832, col. 1, 2nd paragraph, line 4-7); and 
It was also well known in the art to specifically target p53 for the purpose of maintaining pluripotency as evidenced by O’Neill (US 7,695,426), O’Neill (US Patent Application Publication 2007/0006332), and O’Neill (US Patent Application Publication 2007/0254309), specifically using p53 inhibitors for making embryonic stem cell lines (7695426; col. 11, line 9, line 37, line 60). Specifically targeting p53 for the purpose of making pluripotent cells is described in ‘309 in para 66, 67; in 426’ in col. 11, line 9, line 37, line 60; and in ‘332 in para 102, 105, 107, and claim 32. 
Thus, it would have been obvious to those of ordinary skill in the art at the time the invention was made to improve iPS production using an inhibitor of p53 as described by Mali wherein the inhibitor was a dominant negative p53 mutant described by Willis, specifically the p53DD mutant described by Bowman. 
Since Bowman taught p53DD was specific to inactivating p53 while keeping Rb-family proteins active (pg 828, Fig. 2B, “Endogenous Tumor suppressors”) and did not result in abnormalities (pg 832, col. 1, 2nd paragraph, line 4-7), then those of skill would have recognized the desire to specifically inhibit p53 using p53DD. 
Since it was well known in the art to specifically inhibit p53 to maintain pluripotency as taught by O’Neill (US 7,695,426), O’Neill (US Patent Application Publication 2007/0006332), and O’Neill (US Patent Application Publication 2007/0254309), then those of skill would have recognized the desire to specifically inhibit p53 for the production of induced pluripotent stem cells. 
Accordingly, those of ordinary skill in the art at the time the invention was made would have been motivated to replace SV40 T antigen of Mali with the p53DD of Bowman to specifically inactivate p53 while keeping Rb-family proteins active (pg 828, Fig. 2B, “Endogenous Tumor suppressors”) without causing abnormalities (pg 832, col. 1, 2nd paragraph, line 4-7). 
Those of ordinary skill would have a reasonable expectation of successfully replacing the SV40 T antigen of Mali with the p53DD of Bowman because such methods were well-within the purview of the ordinary artisan at the time of filing. Those of ordinary skill would have a reasonable expectation of successfully enhancing the reprogramming of iPS cells by replacing the SV40 T antigen with p53DD because the SV40 T antigen used by Mali was known to inactivate p53 (Dobblestein) and because inhibitors of p53 were known to enhance pluripotency (O’Neill). 
This rejection was affirmed by the board in parent application 133942208. 
The combined references are limited to using dominant negative mutant p53DD; Claims 3, 7 and 13 have not been included because they are limited to using dominant negative mutant p53P275S while 
Claims 12-14 have been included because Mali used plasmids for introducing the reprogramming factors; plasmids inherently ARE episomal because they can replicate independently or integrate into the genome of the cell (which is the definition of “episomal”). 
Response to arguments
Applicants argue the Declarations overcome the rejection because they show applicants made iPS cells from mouse cells using Oct4, Sox2, Klf4 (“3F”) and optionally cMyc (“4F”) along with the dominant negative mutant of p53 p53P275S prior to the publication date of Mali (May 29, 2008). Applicants’ argument is persuasive in-part as it relates to narrow embodiments of the claim, i.e. making mouse iPS cells using nucleic acids encoding Oct4, Sox2 & Klf4 (“3F”) or Oct4, Sox2, Klf4 & cMyc (“4F”) and p53P275S. The Declaration is inadequate to overcome the rejection as a whole because it does not support the scope of the claims. The Declarations do not say applicants used OSNL or OSN and a dominant negative mutant of p53 to make human iPS cells as described by Mali, performed the method in human cells, or used Oct4, Sox2, Klf4, cMyc, Lin28, or Nanog proteins as broadly encompassed by claims 1, 5 and 12. The rejection is maintained as it relates to contacting an isolated human somatic cell with OSNL, or OSN or a nucleic acid sequence encoding the same, and a dominant negative mutant of p53 or a nucleic acid sequence encoding the same such that human iPS cells are obtained as described by Mali. 
Applicants argue those of skill would’ve understood the mouse iPS cell data in the Declaration extrapolates to human iPS cells. Applicants’ argument is not persuasive. First, the argument is unfounded. Second, there is no reasoned explanation why the mouse data in the Declaration swearing behind May 29, 2008 must apply to human iPS cell production. Third, there is no evidence of record that applicants were reasonably in possession of performing the method in isolated human somatic cells prior to May 29, 2008. Fourth, applicants’ arguments ignore the combination of OSNLT or OSNT as encompassed by claims 1, 5, 12 (“OSNL”, pg 1998, col. 2, last 4 lines; paragraph bridging pg 2000-2001; “OSNT” in Fig. 1C). 
Applicants argue unexpected results (pg 9-10 of the response). Applicants’ argument is not persuasive because it does not begin with what was expected, i.e. the teachings of Mali. The analysis should begin with using OSKT, OSKMT, OSNLT, or OSNT as described by Mali and compare it to applicants results. Applicants generically discuss the teachings of Mali and the use of human fetal vs. adult fibroblasts but do not teach how to improve those results, regardless of whether the starting material is a fetal or adult fibroblast. Applicants do not compare the fetal fibroblast data of Mali to the same conditions except for the SV40 large T antigen being replaced with a dominant negative mutant of p53 or MDM2 as claimed. Please note both the fetal and adult fibroblasts showed improved iPS formation in the presence of SV40 large T antigen; the difference between the use of fetal and adult fibroblasts is misleading and diverts attention to the lack of one-to-one correlation between Mali and applicants’ claims. This is essential to show unexpected results. 
Applicants argue “the results of Example 7 (Fig. 17a) of the present application cannot be directly compared with the results in Mali et al. due to the differences in the utilized adult human dermal fibroblast (aHDF) cell lines” (pg 10). Applicants’ argument is not persuasive. There is no indication in the specification, the declaration, or the art at the time of filing that the type of adult human fibroblast used for making iPS has any effect on improving iPS cell production. 
Applicants’ argument simply simply point to the human adult fetal fibroblast data using a specific set of factors, e.g. OSKT, described by Mali and compare it to human adult fetal fibroblast data using the same specific set of factors where the SV40 T antigen is replaced with p53DD. If the results obtained by replacing SV40T with p53DD under the same conditions are synergistic, then that specific set of conditions has unexpected results. If the claims are excessively broad and do not reasonably reflect a narrow embodiment, then the unexpected results only apply to the narrow embodiment within the genus claimed. 
Applicants argue there is no credible reason to substitute SV40 large T antigen with a p53 inhibitor. Applicants’ argument is not persuasive. Mali taught SV40 large T antigen was well-known to inhibit the p53 pathway. Willis taught the p53DD dominant negative p53 mutant specifically inhibited p53 function, and Bowman taught it specifically inactivated p53 while keeping Rb-family proteins active (pg 828, Fig. 2B, “Endogenous Tumor suppressors”). Bowman taught p53DD was better than SV40 T antigen because SV40 T antigen caused both Rb-family and p53 inactivation (pg 828, Fig. 2A, “Endogenous Tumor suppressors”), and it did not result in abnormalities (pg 832, col. 1, 2nd paragraph, line 4-7). Therefore, those of skill would have been motivated to replace SV40 T antigen with p53DD to specifically inhibit p53, to avoid inactivating Rb-family and p53 pathways, and to avoid abnormalities. 
Applicants point to Kereta and Rand who taught Rb inhibition improves iPS production in mice and humans. Applicants’ argument is spurious. This has nothing to do with motivation, and is unrelated to ,unexpected results. 

Claims 3, 7, 13 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mali (Stem Cells, May 2008, Vol. 26, No. 8, pg 1998-2005) in view of Dobbelstein (J. General Virol., 1998, Vol. 79, pg 3079-3083), Bowman (Genes & Development, 1996, Vol. 10, pg 826-835), Willis (Oncogene, 2004, Vol. 23, pg 2330-2338), O’Neill (US 7,695,426), O’Neill (US Patent Application Publication 2007/0006332), and O’Neill (US Patent Application Publication 2007/0254309) as applied to claims 1, 2, 4-6, 8, 11, 12, 14 above, and further in view of de Vries (PNAS, 2002, Vol. 99, No. 5, pg 2948-2953).
The combined teachings of Mali, Dobbelstein, Bowman, Willis, O’Neill, O’Neill, and O’Neill taught administering a nucleic acid sequence encoding OSNL or OSN and a dominant negative mutant of p53 to make human iPS cells. 
The combined teachings of Mali, Dobbelstein, Bowman, Willis, O’Neill, O’Neill, and O’Neill did not teach using p53P275S. 
However, de Vries taught expression of p53P275S inhibited apoptosis in pluripotent ES cells (pg 2951, col. 2, “Apoptosis”).
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to administering a nucleic acid sequence encoding OSNL or OSN and a dominant negative mutant of p53 to make human iPS cells as described by the combined teachings of Mali, Dobbelstein, Bowman, Willis, O’Neill, O’Neill, and O’Neill using p53P275S described by de Vries. Those of ordinary skill in the art at the time of filing would have been motivated to replace the p53DD of Bowman with the p53P275S of de Vries to inhibit apoptosis in the pluripotent cells as described by de Vries, thereby maintaining the cells and preventing cell death. 
A note about the Declaration filed 6-11-21
The Declaration describes using nucleic acids encoding OSK or OSKM and p53P275S to make iPS cells which antedates Mali’s disclosure of using nucleic acids encoding OSK or OSKM to make iPS cells. While claims 3, 7, 13 are limited to using p53P275S or nucleic acids encoding thereof to make iPS cells, the claims are not limited to using OSKM or OSK or making mouse iPS cells as disclosed in the Declaration. Therefore, claims 3, 7, 13 are rejected as they relate to using OSNL or OSN and p53P275S to make human iPS cells as described by the combined references. 
Response to arguments
Applicants do not address this rejection. 

Double Patenting
A) Claims 1-14 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 8900871 (13389359). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other. 
The claims in 8900871 are drawn to a method of producing iPS cells in vitro, comprising introducing (a) an episomal vector comprising a nucleic acid sequence that encodes Oct3/4, (b) an episomal vector comprising a nucleic acid sequence that encodes Klf4, (c) an episomal vector comprising a nucleic acid sequence that encodes Sox2, (d) an episomal vector comprising a nucleic acid sequence that encodes (i) L-Myc, and (ii) Lin28 or Lin28b joined polycistronically in the orientation of 5'-3', and (e) a functional inhibitor of p53 selected from the group consisting of (i) an siRNA against p53, (ii) an shRNA against p53, and (iii) DNA encoding an siRNA or shRNA against p53, wherein the DNA can be in the form of an episomal vector, into a somatic cell such that iPS cells are produced, wherein the episomal vectors of (a) to (e) can be the same or different. The subject matter in ‘871 is limited to using iRNA that targets p53 to improve making iPS cells. 
The instant claims are limited to using an inhibitor of p53 that is a dominant negative mutant of p53, MDM2, or nucleic acids encoding thereof, to improve making iPS cells. Parent application 13942208, now abandoned, had claims for using chemical inhibitors of p53, dominant negative mutants of p53, inhibitory RNA that targets p53, and chemical inhibitors of a p53 pathway protein other than p53 to improve making iPS cells. Applicants filed a terminal disclaimer in parent application ‘208 over 8900871 (using p53 iRNA to improve making iPS cells), thereby linking the inventions together. In other words, the dominant negative mutant of p53 now claimed and the p53 iRNA in 8900871 are expressly claimed together in parent application 13942208, now abandoned, and were acknowledged by applicants as being part of the same invention. Accordingly, applicants have already acknowledged the use of an inhibitor of p53 now claimed (dominant negative mutants of p53) is patentably indistinct from the use of an inhibitor of p53 in ‘871 (p53 iRNA) because they filed a terminal disclaimer in ‘208 over 8900871 combining the concepts. 
The species are linked by the overarching concept of using inhibitors of p53 to improve making iPS cells and numerous embodiments were examined together in parent application 13389359. The concept in 8900871 could have been pursued in the instant application and the concepts now claimed could have been pursued in 8900871. 
The rejection is proper because applicants have already acknowledged the subject matters of using p53 RNAi and other p53 inhibitors are indistinguishable because they filed the terminal disclaimer over 8900871 in application 13942208 and because the use “episomal vector” as required in the claims patented in ‘871 are in claim 14 of the instant application. 
Response to arguments
Applicants do not address this rejection.

Claims 1-14 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8530238 (12672042).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other. The subject matter in ‘238 is limited to using iRNA that targets p53 to improve making iPS cells. The subject matter in the instant application is limited to using chemical inhibitors of p53, dominant negative mutants of p53, inhibitory RNA that targets p53, and chemical inhibitors of a p53 pathway protein other than p53) to improve making iPS cells. Applicants filed a terminal disclaimer in parent application 13942208 (Abd – using chemical inhibitors of p53, dominant negative mutants of p53, inhibitory RNA that targets p53, and chemical inhibitors of a p53 pathway protein other than p53 to improve making iPS cells) over 8900871 (using p53 iRNA to improve making iPS cells) thereby acknowledging the subject matter now claimed (the same as in ‘208) is patentably indistinct from the concept of using p53 iRNA to improve making iPS cells. The species are linked by the overarching concept of using inhibitors of p53 to improve making iPS cells and numerous embodiments were examined together in parent application 13389359. The concept in ‘238 could have been pursued in the instant application and the concepts now claimed could have been pursued in ‘238. The rejection is proper because applicants have already acknowledged the subject matters are indistinguishable by filing the terminal disclaimer over 8900871 in application 13942208. 
Response to arguments
Applicants’ request to hold the rejection in abeyance remains improper. A proper response may be i) an argument, ii) an amendment that overcomes the rejection, or iii) a terminal disclaimer. The components of the claims remain essentially the same, and yet no substantive response has been provided. The patent families as a whole require clarification for reasons of record (see below). Applicants’ next response should make a proper response. 

CLARIFYING PATENT FAMILIES
Regardless of whether or not applicants file terminal disclaimers, the patent family/families require clarification. Here are some facts to guide the process of clarification: 
Grandparent application 12672042 (8530238) had a restriction (12-2-11) that separated chemical inhibitors of p53, dominant negative mutants of p53, inhibitory RNA that targets p53, and chemical inhibitors of a p53 pathway protein other than p53. Applicants elected inhibitory RNA that targets p53 and the restriction was maintained until allowance (8530238).
Parent application 13942208 (Abandoned) had a restriction (12-6-13) that separated a dominant negative mutant of p53 (proteins), nucleic acid encoding a dominant negative mutant of p53, PFT (chemical), MDM2 (protein), a nucleic acid encoding MDM2, inhibitory RNA that targets p21, an antibody that targets p21, and a nucleic acid sequence encoding an antibody that targets p21. Applicants elected a nucleic acid sequence encoding a dominant negative mutant of p53, but the restriction was withdrawn in the first office action (4-11-14). 
Application 13389359 (8900871) is related to the instant application because it shares inventors and because it shares the concept of using a p53 inhibitor to improve iPS cell production. 13389359 had a restriction (10-28-13) that separated chemical inhibitors of p53, dominant negative mutants of p53, inhibitory RNA that targets p53, and chemical inhibitors of a p53 pathway protein other than p53; however, 13389359 is not part of the parentage of the instant application. Applicants elected inhibitory RNA that targets p53 in 13389359, and the restriction was maintained until allowance (8900871). This is the same subject matter allowed in 12672042.
Applicants filed a terminal disclaimer in parent application 13942208 (Abd – using chemical inhibitors of p53, dominant negative mutants of p53, inhibitory RNA that targets p53, and chemical inhibitors of a p53 pathway protein other than p53 to improve making iPS cells) over 13389359 (8900871 – using p53 iRNA to improve making iPS cells) thereby acknowledging the subject matter of using chemical inhibitors of p53, dominant negative mutants of p53, inhibitory RNA that targets p53, and chemical inhibitors of a p53 pathway protein other than p53 is patentably indistinct from the concept of using p53 iRNA to improve making iPS cells. 
Accordingly, double patenting rejections over both 13389359 (8900871) and 12672042 (8530238) are made herewith because applicants acknowledged the subject matter claimed is patentably indistinct from the concept of using p53 iRNA to improve making iPS cells. 
Application 13389359 (8900871) is related to the instant application because it shares inventors and the concept of using p53 inhibitors to improve iPS cell production. 13389359 had a restriction (10-28-13) that separated chemical inhibitors of p53, dominant negative mutants of p53, inhibitory RNA that targets p53, and chemical inhibitors of a p53 pathway protein other than p53; however, 13389359 is not part of the parentage of the instant application. Applicants elected inhibitory RNA that targets p53 in 13389359, and the restriction was maintained until allowance (8900871). This is the same subject matter allowed in 12672042. Accordingly, 13389359 (8900871) and 12672042 (8530238) are bound together because they require the same subject matter, i.e. using p53 RNAi to improve making iPS cells, and because they share inventors. However, ‘871 and ‘238 are not bound by a terminal disclaimer. This improperly extends applicants’ “right to exclude” granted by patent 8530238. This is a baseline to fix the patent family problem. 
After this is done, there are two possible solutions to create patent families by subject: 
1) using p53 RNAi in one patent family, and using any p53 inhibitor other than p53 RNAi in another patent family (using the original restriction/election in 12672042 as a guide); or 
2) using any p53 inhibitor in one big patent family (using the terminal disclaimer filed in 13389359 as a guide which acknowledges they are linked). 
If applicants wish option 1), applicants must i) file a terminal disclaimer in 13389359 over 12672042, thereby allowing the remaining embodiments in this application (chemical inhibitors of p53, dominant negative mutants of p53, inhibitory RNA that targets p53, and chemical inhibitors of a p53 pathway protein other than p53) to bound together as a separate group, and ii) admit on the record that the terminal disclaimer filed in 13942208 over 13389359 was an error. 
If applicants wish option 2), applicants must i) file a terminal disclaimer in 13389359 over 12672042, and ii) file terminal disclaimers over 8900871 and 8530238. 
Regardless, a terminal disclaimer must be filed in 13389359 (8900871) over 12672042 (8530238) and 13389359 must be made a CIP of 12672042. Otherwise, the patent families will continue to be blurred. 

Conclusion
	No claim is allowed. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-3735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632